Sullivan, Judge:
This appeal to reappraisement has been submitted on stipulation for decision by counsel for the parties hereto.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Wool Hooked Rugs:

Size Francs each

24" x 36"_ . 31.86
27" x 54"_ . 57. 87
36" x 63"_ - 85. 00
6' x 9'_ _ 300. 00
9' x 12'_ . 592.20

Francs per meter

27" roll-__ 42.00
all less 1 percent discount, packing included.
Judgment will be rendered accordingly.